Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2021 has been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 7/24/2020 are approved by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4-6, 10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al. (US 2012/0241689).
Regarding claim 1, Itou discloses a flexible conductive material comprising a flexible resin (elastomer, para 0036), an adsorbent (ion-exchange polymer particles, para 0045); and a conductive agent includes carbon black and/or carbon nanotubes included amount of the conductive agent is preferably 35% by volume or less where the volume of the flexible conductive material is 100% by volume (para 0040).  The claims would have been obvious over the teachings of the reference because overlap prior art ranges were held to have been obvious under 35 USC 103. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05, I.
Regarding claim 3, Itou discloses the conductive agent further comprises metal powders (para 0038), but does not disclose a mass ratio of the conductive carbon material with respect to the metal powders is greater than 2:1.  However, the law held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, Itou discloses a mass ratio of the flexible resin in the conductive ink is in a range from 60% to 80% (See Tables 1 and 2).
Regarding claim 10, Itou discloses a flexible conductive material comprising a flexible resin (elastomer, para 0036), an adsorbent (ion-exchange polymer particles, para 0045); and a conductive agent includes carbon black and/or carbon nanotubes included amount of the conductive agent is preferably 35% by volume or less where the volume of the flexible conductive material is 100% by volume (para 0040).  The claims would have been obvious over the teachings of the reference because overlap prior art ranges were held to have been obvious under 35 USC 103. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05, I.
Regarding claim 12, Itou discloses the conductive agent further comprises metal powders (para 0038), but does not disclose a mass ratio of the conductive carbon material with respect to the metal powders is greater than 2:1.  However, the law held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
13. The conductive element of claim 10, wherein a mass ratio of the flexible resin in the conductive ink is in a range from 60% to 80%. 
Regarding claims 5, 6, 14 and 15, Itou discloses wherein the elastomer comprises at least one of a rubber-based resin and a polyurethane-based resin (para 0026), wherein the rubber-based resin comprises at least one of styrene-ethylene-butene-styrene block copolymer rubber and styrene-butadiene-styrene copolymer rubber (para 0036), and the conductive ink further comprises a solvent (para 0022).  Itou does not disclose the solvent comprises at least one of toluene, high-flash aromatic naphtha, and ethylene glycol butyl ether.  However, selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  It would have been obvious to one of a person skilled in the art to select a suitable solvent for forming the flexible conductive material, including select toluene, high-flash aromatic naphtha, ethylene glycol mono-tert-butyl ether, depending on elastomer chosen for desired application.


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al above, and further in view of Athreya et al. (POLYMER ENGINEERING AND SCIENC-2012).
Itou discloses a flexible conductive material as described above and is incorporated herein by reference.  Itou does not disclose the particles is made of at least one of polyvinyl chloride, polymethyl methacrylate, polyethylene, and nylon.  Athreya discloses composites of Nylon-12 with carbon black provide high electrical and thermal conductivities (abstract).  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to combine nylon-12 with carbon black in the flexible conductive material of Itou, in order to provide the flexible conductive material with high electrical and thermal conductivities.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al above, and further in view of Bux et al. (Phil. Trans. R. Soc. A 374: 20150134).
Itou discloses a flexible conductive material as described above and is incorporated herein by reference.  Itou does not disclose the particles is made of at least one of polyvinyl chloride, polymethyl methacrylate, polyethylene, and nylon.  Bux discloses poly(methyl methacrylate) microspheres that are known for their uses as adsorbent and ion-exchange resin particles in wide variety of applications.  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to use the poly(methyl methacrylate) microspheres as the adsorbent particles in the flexible conductive material of Itou, with an expectation that the poly(methyl methacrylate) microspheres acting the adsorbent to remove the undesired impurities from the flexible conductive material.
Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al above, and further in view of Botrie (US 2002/0010223).
Itou discloses a flexible conductive material as described above and is incorporated herein by reference.  Itou discloses the elastomer includes urethane rubber, and a polyurethane series thermoplastic elastomer (para 0036) but does not disclose the polyurethane is a two-fluid polyurethane, and the two-fluid polyurethane comprises a polyol and a diisocyanate as recited in the claims.
Botrie discloses two-fluid polyurethane comprises a polyol and a diisocyanate (para 0023), wherein a density of the two-fluid polyurethane is less than 30 m3/kg (abstract, para 0011).  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to use the two-fluid polyurethane taught by Botrie in the flexible conductive material of Itou because said polyurethane is flexible that are suitable for EMI/RFI shielding. The foams are easy to apply, whether prefabricated or foamed in place, and cured at room temperature and/or at elevated temperatures. The foams are soft, flexible, and have low compression deflection values. They are resilient, have a low compression set, have low water absorption, and have good cut resistance. They also retain their conductivity after many compression-relaxation cycles (para 0014).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al and Botrie above, and further in view of Crocco et al. (US 9,988,512).
Itou in view of Botrie discloses a flexible conductive material as described above and is incorporated herein by reference.  Itou does not disclose the flexible conductive material comprises a foaming agent.  Crocco discloses water is an exemplary foaming agent that reacts with isocyanate to yield carbon dioxide. The presence of water as an added component can result in the formation of polyurea bonds through the reaction of the water and isocyanate (col 13, ln 13-18).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to add water to the polyurethane in the flexible conductive material of Itou, thus adding strength and stiffness to the composite material and improve the water resistance of the composite material as suggested by Crocco (col 13, ln 19-25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
6/18/2022